Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 30, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The challenged portion of the direct examination of the arresting officer, regarding drug sellers’ methods of concealment of incriminating evidence, did not contain the type of statistical evidence condemned in People v Kelsey (194 AD2d 248, 252-253). On cross-examination, defendant opened the door to percentage testimony elicited by the People on redirect. We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Nardelli, J. P., Rubin, Mazzarelli and Andrias, JJ.